Citation Nr: 9913784	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the feet.

2.  Entitlement to service connection for the residuals of a 
left eye injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963 and had numerous periods of active duty for 
training (ACDUTRA) with the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied, as not well 
grounded, the veteran's claims of entitlement service 
connection for the residuals of foot and left eye injuries.  
The veteran timely appealed these determinations to the 
Board.

In April 1999, the veteran testified at a video-conference 
hearing before the undersigned Board Member.


FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has any foot disability that is due to 
disease or injury that was incurred in or aggravated by 
service.

2.  There is no competent medical evidence establishing that 
the veteran currently suffers from any chronic left eye 
disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for residuals of either a foot 
or left eye injury.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

"Active, military, naval, or air service" constitutes 
active duty, any period of active duty for training during 
which the claimant was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the claimant 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 
3.6(a).  Therefore, with respect to the veteran's Army 
Reserve service, service connection may be granted only for 
disability resulting from injury or disease incurred in or 
aggravated during a period of ACDUTRA, or for disability 
resulting from injury during inactive duty training.  

However, the preliminary question to be answered is whether 
the veteran has presented evidence of well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

I.  Foot disability

In his statements and in his testimony at a hearing held via 
video-conference before the undersigned Board member in April 
1999, the veteran essentially asserted that he suffers from a 
chronic foot injury that is attributable to an incident that 
took place in July 1997 while he was serving on ACDUTRA with 
the Army Reserves.  Indeed, the service medical records 
reflect that, in July 1997, the veteran was seen for 
complaints of foot problems following a fall on some stairs 
two days earlier.  The service examiner reported that the 
veteran was asymptomatic at the time of examination.  
Examination of the veteran's lower extremities revealed that 
they were normal for both range of motion and strength.  Gait 
was unremarkable.  The assessment of the physician was a 
normal neurological and musculoskeletal examination, i.e., no 
diagnosis of any foot disability; subjective complaints with 
no objective findings.

During the course of this appeal, the veteran was afforded 
two VA examinations with respect to this claim.  When 
examined in January 1998, the veteran reported a history of 
having injured his feet in service.  In addition, he 
complained that he suffered from pain on several parts of his 
feet.  The examiner noted that, on clinical evaluation, the 
veteran had pain on the balls and heels of his feet and at 
the base of the second left toe.  In addition, the physician 
stated that there was no evidence of pes planus or hammer 
toes.  He reported that the veteran had full range of motion 
of the first metatarsophalangeal joint.  Significantly, the 
examiner stated, "I am unsure of the etiology of this 
individual's foot pain and am referring him to podiatry."  
However, X-rays revealed mild to moderate degenerative joint 
changes of the right first metatarsal phalangeal joint.  No 
diagnosis of any other foot disorder was made.

When examined by VA the following month, the veteran 
reiterated a history of having sustained a foot injury during 
service in July 1997.  The veteran reported having had a 
tingling sensation to the plantar aspect of his feet 
approximately one month subsequent to the injury.  He also 
complained of having pain to the subtibial sesamoid area of 
the first metatarsophalangeal joint as well as bilateral 
plantar heel tenderness.  The physical examination was 
essentially negative; however, the examiner noted that the 
veteran had a loud heel strike but a normal gait pattern.  X-
rays revealed degenerative changes in the first 
metatarsophalangeal joint; the sesamoids were also noted to 
be irregular.  The diagnoses were degenerative joint disease, 
right first metatarsophalangeal joint; loud heel striker, 
poor shock attenuator; and idiopathic, perhaps early, 
prodromal neuropathy with no clinical manifestations.  The 
physician offered no opinion as to the etiology of any of 
these diagnoses, to include whether they were related to the 
July 1997 injury that took place during the veteran's period 
of ACDUTRA.

At the hearing, the veteran testified that, when examined in 
July 1997 on the day following the injury, the service 
physician essentially told him that he had "slammed" his 
feet and that the injury would not result in any chronic 
disorder.  In this regard, the veteran stated that the 
service examiner told him that any problems would "go 
away."  Indeed, the veteran stated that he was not diagnosed 
with a foot disorder at that time.  In addition, in a 
September 1997 statement, the veteran stated that he had 
received neither VA nor private medical care for his foot 
problems.

In this case, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  The veteran, as a lay person, does not possess the 
medical training and expertise necessary to render an opinion 
as to a medical matter, such as the medical relationship, if 
any, between his current foot disability and his period of 
service, to include his service in the Army Reserves.  
Therefore, his testimony, and the lay statements of himself 
and his spouse (received in January 1998), standing alone, 
cannot serve as a sufficient predicate upon which to find the 
claim for service connection to be well grounded.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  

Alternatively, even though the veteran has essentially 
maintained that he has had chronic foot problems since 
sustaining a foot injury in July 1997 during service, he has 
not submitted competent medical evidence to support this 
allegation.  Although a veteran is competent to report 
continuity of symptomatology, as a lay person, he is not 
competent to relate that symptomatology to his current foot 
disability.  Consequently, because the veteran is not shown 
to have any medical expertise, his claim is also not well 
grounded under 38 C.F.R. § 3.303(b).  

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence linking any current foot disability to service, the 
claim must be denied as not well grounded.

II.  Left eye injury

In his statements and April 1999 testimony, the veteran 
essentially maintained that that he suffers from a left eye 
disability that is attributable to an incident that took 
place in August 1998 while he was serving on ACDUTRA with the 
Army Reserves.  Specifically, he asserts that the disability 
is manifested by subjective complaints of seeing "spots [in 
his eye] every once in a while."  Indeed, the service 
medical records reflect that, in August and September 1993, 
the veteran was seen for complaints of a left eye irritation, 
which he reported was related to hitting his eye on a stick 
three days earlier.  Physical examination was reported to be 
essentially within normal limits.  The veteran was diagnosed 
as having a mild conjunctival contusion.  A medicated 
ointment was prescribed.  

In September 1997, the veteran was seen by VA on an 
outpatient basis for treatment of eye problems.  The entry 
shows that the veteran complained of having "floaters."  
However, no diagnosis of an eye disorder was made.  Indeed, 
at the April 1999 hearing, the veteran testified that when 
seen by VA, he was informed by the physician that he did not 
have an eye disability, and that whatever injury he sustained 
"had healed."  Further, in his December 1997 Substantive 
Appeal, the veteran acknowledged as much, stating, "As for 
my eye, I realize nothing was found but wish to leave this 
open in case something develops."

As noted above, the service medical records show that, in 
August 1993, the veteran was diagnosed as having mild 
conjunctival contusion.  However, there is absolutely no 
medical evidence that shows that the veteran currently has 
any left eye disability.  In fact, in a September 1997 
statement, the veteran stated that he had received neither VA 
nor private medical care for his foot problems.  Further, it 
follows that there is no evidence establishing a relationship 
between the "mild conjunctival contusion" that was 
diagnosed in August 1993 and any current eye disorder.  In 
addition, the veteran does not even seem to be asserting that 
he currently has a left eye disability.  The Board concludes 
that, in the absence of competent medical evidence that the 
veteran has a left eye disability, or any eye disorder, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection.  

In any event, to the extent that the veteran maintains that 
he has a chronic left eye disability that is related to the 
August 1993 injury, as a lay person, he is not competent to 
either render a diagnosis, or to provide a probative medical 
opinion as to the etiology of the diagnosed condition.  See 
Jones v. Brown, 7 Vet. App. at 137; Espiritu v. Derwinski, 2 
Vet. App. at 494-95.  Moreover, as the veteran essentially 
acknowledges that he has no current left eye disability, his 
claim is also not well grounded under 38 C.F.R. § 3.303(b).

III.  Conclusion

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds 
that a remand is not required in this case.  The veteran has 
not put VA on notice that competent evidence exists that 
supports his claims that he has residuals of foot and left 
eye injuries due to service.  Furthermore, the Board is not 
aware of the existence of any evidence, which, if obtained, 
would render the claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  Indeed, in September 
1997 statements, the veteran stated that he had received 
neither VA nor private medical care for either of these 
claimed disabilities.

The veteran may of course submit applications to reopen his 
claims for foot and left eye disabilities by submitting an 
opinion from a medical doctor that he currently these 
disabilities and that they are related to service, to include 
to the July 1997 and August 1993 injuries.  In making this 
statement, however, the Board intimates no opinion as to the 
ultimate disposition warranted for any future claims the 
veteran may make.

The RO denied each of these claims on the basis that the 
veteran had failed to present evidence of current disability 
that is related to his period of service.  The Board views 
its (and the RO's) discussion above as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for service connection for the claimed 
disabilities, and the reasons why the current claims are 
inadequate.  See Robinette, 8 Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of well-grounded claims, service 
connection for residuals of injuries to the feet and left eye 
is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

